DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to amendment and remarks/argument filed on 10/15/2020 in relation to application 15/305,758.
The instant application claims is in Continuation to application #PCT/US15/27502 with a priority date of 4/24/2015.
The instant application claims benefit to provisional application #61/983,768 with a priority date of 4/24/2014.
The Pre-Grant publication # US20170046985 issued on 2/16/2017.
Claims 13, 14 been cancelled. Claim 21 newly added. Claims 1-5, 7-12, 15-21 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-5, 7-12, 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No.  20070003917 to  Kitching et al. (Kitching) in view of  US 20040126746 A1  to  Toly and further in view of US 20140322682 A1 to  Baym et al.( Baym).

Claim 1. Kitching teaches system for simulating a medical procedure (Para 0001, Fig.2 Medical training system; Para 0005 patient simulators), the system comprising: 
an examination model having a plurality of anatomical structure models  (Para 0061 simulated human torso with internal body; figure 2 internal structures 12);
a sensor network having a plurality of sensors (one or more sensors located within the internal cavity; figure 1), each of the sensors associated with one of the plurality of anatomical structure models (Para 0001, Para 0015 one or more sensors located within the internal cavity, tactile sensor placed within an anatomical structure) and configured to capture examination data for an examination session (Para 0012 scanned data and a model which has been designed and built from that data); and 
a computing device in communication with the sensor network (Para  0064 sensors detect pressure applied by a user during a medical procedure, such as an examination performed by palpation); and a computing device in communication with the sensor network (Para 0067, 0070 feedback presentation unit is connected to a computer system, that has a processor that processes information from the sensors; and configured to generate feedback for an accuracy of the examination session using the examination data (Para 0066-0067 feedback presentation unit provides information on display screen, regarding the quality of 
Kitching does not disclose a sensor network having a plurality of sensors to include a series of wires arranged in a pattern, configured to capture data by measuring a capacitance change of one or more of the series of wires in response to an application of a force during the examination session, the first wire being spaced apart from the second wire by a distance at a location of the intersection,
Toly, however, teaches sensor network to include a series of wires arranged in a pattern (Para 0182 metal wire acts as a conductive fabric and can be used in place of the conductive carbon added to an uncured monomer. Preferably, the conductive fabric is cut into the shape and pattern desired and then placed onto a elastomeric substrate; Para 0184, 0189 series of wires arranged in a designed pattern wire cloth enabling a functional circuit that need to be achieved so to work with conductive ink sandwiched between elastomeric layers, where realistic visual and tactile representations of anatomical structures is needed; As a design option known in art for desirable predictable outcome, spacing distance changes between a first wire and  a second wire with respect to a distance at a location of the intersection), each of the sensors to capture data is associated with one of the plurality of anatomical structure models measures a capacitance change of one or more of the series of wires (Para 0068 collection of data to provide some contemporaneous feedback or analysis; Para 0013 capacitance-based sensor and sensitive switch; Para 0111 wired circuits configured to receive input based on a variety of different inputs, such as changes in electromagnetic fields, changes in capacitance) in response to an application of a force during the examination session (Para 0012 capacitance based sensor, wherein the signal corresponds to a change in magnitude of the applied force; Para 0123 generate an electrical potential in response to applied mechanical force).
It would have been obvious to a person of ordinary skill in the art, at the time of filing of invention, to have incorporated sensors associated with one of the plurality of anatomical 
Kitching while measuring the capacitive changes does not disclose a pattern for wires that in response to an application of a force proximate to the intersection of the first wire and the second wire during the examination session. Toly, however, in teaching of sensor network include a series of wires arranged in a pattern for force proximate measurements during examination session (Para 0158 Pressure sensor evaluation circuit can be implemented using piezoelectric sensors, such that pressure or force applied to the organ is converted into electrical signals that provide an indication of the magnitude and location of the pressure applied;  Metal wire acts as a conductive fabric and can be used in place of the conductive carbon added to an uncured monomer where an intersection of the first wire and the second wire mesh is just one of options to be tried for predictable success) 
It would have been obvious to a person of ordinary skill in the art, at the time of filing of invention, to have incorporated sensors associated with one of the plurality of anatomical structure models and configured to capture data by measuring a capacitance change of one or more of the series of wires in response to an application of a force proximate to the intersection of the first wire and the second wire during the examination session, as taught by Toly, into each of the sensors to capture examination data for an examination session using metal wire mesh into a network of Kitching so that an efficient and sensitive examination data could be captured for a predictable outcome of force measurements.
Kitching in combination with Toly’s wire pattern’s measures capacitive changes due to force or pressure but does not disclose capturing of examination data based on those capacitance change of one or more of the series of wires measured in response to the application of the force decreasing the distance between the first wire and the second wire. 
Baym, however, in teaching of sensor network include a series of wires  capturing of examination data based on a capacitance change of one or more of the series of wires measured in response to the application of the force decreasing the distance between the first wire and the second wire (Para 0095 Pressure or force sensor evaluation circuit with wire connectors measures capacitive changes such as from capacitance accelerometers liquid capacitance change measurements which convert mechanical/hydraulic motion into an electrical signal;  Hence pressure or force applied to an organ response into electrical signals that provide an indication of the magnitude and location of the pressure applied to a series of wires;  It again remains to be a design option used in art to capture data from capacitance changes application of the force decreasing the distance between a first wire and a second wire for a predictable success) 
It would have been obvious to a person of ordinary skill in the art, at the time of filing of invention, to have incorporated sensors associated with one of the plurality of anatomical structure models and configured to capturing of examination data based on a capacitance change of one or more of the series of wires measured in response to the application of the force decreasing the distance between the first wire and the second wire, as taught by Baym, into using metal wire mesh of Kitching’s network so that wired based capacitor changing phenomenon could be used  an efficiently to capture force measurements in simulation medical procedure.

Claim 2 Kitching teaches the system of claim 1, wherein the plurality of anatomical structure models includes one or more organ models (Para  0034, 0063 simulated internal body structures may be in the form of simulated organs). 

Claim 10. Kitching teaches the system of claim 1, wherein the accuracy is determined based on a comparison of the examination data to a range of standard values for the medical procedure ( Para  0068 comparative data obtained when a performance is evaluated  with respect to a standard reference point), 
Claim 11. Kitching teaches the system of claim 10, wherein the medical procedure is a palpation and the examination data includes a pressure value of the palpation and the range of standard values includes a range of pressure values (Para s 0041, 0067-0068 appropriate pressure has been applied, based on a range of predetermined steps and feedback provided an indication of completion set of steps, and comparative data presented corresponding to a correctly performed standard examination), 
Claim 12. Kitching teaches the system of claim 11, wherein the accuracy is higher when the pressure value falls within the range of pressure values (Para 0041, 0067-0068  quality of the examination or accuracy is determined to be high when appropriate pressure has been applied, based on predetermined pressure step range values, feedback indicating the completion of step ranges, and on comparative data corresponding to correct examination). 
Claim 15. Kitching teaches one or more non-transitory tangible computer-readable storage media storing computer-executable instructions for performing a computer process on a computing system (Para s 0041 0067-0068 feedback presentation unit , comprising a computer system and processor; system 2 may be controlled and monitored using suitable software installed on the computer system; Para s 0066-0067, 0070), the computer process comprising: 
receiving examination data captured by one or more sensors positioned within an examination model (the feedback presentation unit 14 is connected to a computer system, that has a processor that processes information from the one or more sensors located within the internal cavity of simulated human torso 4; figure 1; Para s 0066-0067, 0070; claim 51), each of the one or more sensors associated with an anatomical structure model; comparing at least one value extracted from the examination data to a range of standard values for an anatomical structure model sensors; Para  0064); 
Kitching in combination with Toly’s wire pattern’s measures capacitive changes due to force or pressure but does not disclose determined based on a capacitance change measured by the one or more sensors. Baym, however, in teaching of sensor network include a series of  wire to determine capacitance change measured by the one or more sensors (Para 0095 Pressure or force sensor evaluation circuit with wire connectors measures capacitive changes such as from capacitance accelerometers, liquid capacitance change measurements which convert mechanical/hydraulic motion into an electrical signal) 
It would have been obvious to a person of ordinary skill in the art, at the time of filing of invention, to have incorporated sensors associated with one of the plurality of anatomical structure models and configured to capturing of examination data based on a capacitance change of one or more of the series of wires measured in response to the application of the force decreasing the distance between the first wire and the second wire, as taught by Baym, into using metal wire mesh of Kitching’s network so that wired based capacitor changing phenomenon could be used  an efficiently to capture force measurements in simulation medical procedure.
comparing at least one value extracted from the examination data to a range of standard values (the processor includes comparative data corresponding to a correctly performed examination (standard values), enabling the performance of a user to be compared to a consistent reference point; Para  0068),, an examination session being accurate where the at least one value is within the range of the standard values (the processor determines whether the appropriate pressure has been applied, based on: a set of predetermined steps, the feedback providing an indication of completion of said set of steps, and comparative data corresponding to a correctly performed examination; Para s 0041, 0067-0068); and 
generating feedback for the examination session based on the comparison of the at least one value to the range of the standard values (the processor generates feedback providing an indication of the quality of the examination, based on: a set of predetermined steps, the feedback providing an indication of completion of said set of steps, and comparative data corresponding to a correctly performed examination; Para 0041, 0067-0068). 
Kitching does not determining an accuracy of an examination session based on a comparison of at least one detected value to a range of standard values and a comparison of an examination location to a target anatomical structure. A range for standard values and identification for a target of anatomical structure is not found. Toly, however, teaches determining an accuracy of the examination session based on the comparison of the at least one detected value to the range of standard values (Fig.25 element 532, 536 standard values and the comparison; Para 0029 determine the correct location on a specific patient for 
It would have been obvious to a person of ordinary skill in the art, at the time of filing of invention, to have incorporated determining of an accuracy of an examination session based on a comparison of at least one detected value to a range of standard values and a comparison of an examination location to a target anatomical structure, as taught by Toly, into anatomical structure models sensor network of Kitching so that a sensitive examination data could be calculated. 
determined based on a capacitance change measured by the one or more sensors:
Claim 16 Kitching one or more non-transitory tangible computer-readable storage media storing of claim 15, wherein the examination model is at least one of: human (the examination model is a simulated human torso 4; figure 1; Para  0061), canine, feline, equine, bovine, mammalian, or non-mammalian) , canine, feline, equine, bovine, mammalian, or non-mammalian. Claim 17 Kitching one or more non-transitory tangible computer-readable storage media storing of claim 15, further comprising: actuating the anatomical structure model to imitate a condition state (simulated body structures 12 have at least one compartment 13 for containing a volume of fluid, and pumps 22 are used for simulation of particular conditions; figures 1 -2; Para s 0069-0070). Claim 18 Kitching one or more non-transitory tangible computer-readable storage media storing of claim 17, wherein the condition state includes at least one of: normal or abnormal (the body 

Claim 21. The one or more non-transitory tangible computer-readable storage media storing of claim 15 (Para s 0041 0067-0068 feedback presentation unit , comprising a computer system and processor; system 2 may be controlled and monitored using suitable software installed on the computer system; Para s 0066-0067, 0070), but one or more sensors do not include a sensor network having a series of wires arranged in a pattern, the pattern including an intersection of a first wire and a second wire of the series of wires, the first wire being spaced apart from the second 
Kitching in combination with Toly’s wire pattern’s measures capacitive changes due to force or pressure but does not disclose capturing of examination data based on those capacitance change of one or more of the series of wires measured in response to the application of the force decreasing the distance between the first wire and the second wire. 
Baym, however, in teaching of sensor network include a series of wires  capturing of examination data based on a capacitance change of one or more of the series of wires measured in response to the application of the force decreasing the distance between the first wire and the second wire (Para 0095 Pressure or force sensor evaluation circuit with wire connectors measures capacitive changes such as from capacitance accelerometers liquid capacitance change measurements which convert mechanical/hydraulic motion into an electrical signal;  Hence pressure or force applied to an organ response into electrical signals that provide an indication of the magnitude and location of the pressure applied to a series of wires;  It again remains to be a design option used in art to capture data from capacitance changes application of the force decreasing the distance between a first wire and a second wire for a predictable success) 
It would have been obvious to a person of ordinary skill in the art, at the time of filing of invention, to have incorporated sensors associated with one of the plurality of anatomical structure models and configured to capturing of examination data based on a capacitance change of one or more of the series of wires measured in response to the application of the force decreasing the distance between the first wire and the second wire, as taught by Baym, into using metal wire mesh of Kitching’s network so that wired based capacitor changing .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No.  20070003917 to  Kitching et al. (Kitching) in view of US 20040126746 A1  to  Toly and US 20140322682 A1 to  Baym et al.( Baym) as applied to claim 5 above, and further in view of  US 5,055,051 A to Duncan .

Kitching in combination with Toly does not disclose wherein the fluid is distilled water. Duncan, however discloses fluid is distilled water (column 7, lines 4-13 phantom organ cavities 


Response to Arguments/Remarks
Applicant's arguments/amendments filed on October 15, 2020 have been considered but found to be convincing to overcome the previous 35USC§103 rejections.
Applicant's amendment(s) and argument/clarifications of the claims however necessitated the new ground(s) of rejection presented in this Office action. 
Applicant on pages 7-8 asserts that the data captured because of change in response to an application of a force proximate to the intersection of the first wire and the second wire during the examination session overcomes the prior art on record. Examiner respectfully traverses and indicates the capacitive change measurement due such inter wire pattern distances is a known phenomenon in electro-mechanical devices. One of the common area is strain monitoring of automobile tires where it is quite effective to improve reliability of tires and design tools where increase of the spacing detected by sensors between steel wires implies a decrease in capacitance.
Applicant's other assertion on page 9 is about prior art combinations specially Toly not "determining an accuracy of an examination session, where the accuracy is determined based on a comparison of at least one detected value to a range of standard values and a comparison of an examination location to a target anatomical structure”
Examiner find the above comments is not in commensuration in scope with the claimed invention as recited in the independent claims. On the other hand, it requires in part the data captured by measuring a capacitance change of one or more of the series of wires in response to an application of a force proximate to the intersection of the first wire and the second wire during the examination session. Applicants this assertion has been properly address in this new ground of rejections.
However further narrowing down the intersection of first wire and a second wire specially applied to particular anatomical model as permitted by specification could lead the case towards a positive direction.


Following traversals/Remark are retained as a summarized from prior comments so
as to address apriority varied interpretations. This is also answering proactively
some of the new questions that may arise because of current arguments:

 Applicant's arguments/amendments filed on January 21, 2020 have been considered but found to be persuasive to the overcome the previous 35USC§103 rejections.
Applicant's amendment(s) and argument/clarifications of the claims however necessitated the new ground(s) of rejection presented in this Office action.

35USC§103:
Applicant's allegation on page 6-8 about prior art combinations indicating merely "feedback presentation unit providing visual information on whether the user has palpated in the correct place and whether the correct pressure has been exerted" and that "the performance of a user [may] be compared to a consistent reference point”, “determining an accuracy of an  examination data captured by measuring a capacitance change of one or more of the series of wires in response to an application of a force proximate to the intersection of the first wire and the second wire during the examination session. Applicant’s this assertion has been properly address in this new ground of rejections.
Disclosed examples and preferred embodiments in prior art combination do not constitute a teaching away from a broader disclosure or non-preferred embodiments of the claimed invention. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have “relatively acceptable dimensional stability” and “some degree of flexibility,” but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since “Gurley asserted no discovery beyond what was known in the art.” Id. at 554, 31 USPQ2d at 1132.). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton,
Examiner has cited particular columns and line numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Applicant on pages 9 asserted that no matter how Kitching and Toly are combined or modified, the combination fails to teach determining an accuracy of an examination session based on a comparison of at least one detected value to a range of standard values and a comparison of an examination location to a target anatomical structure. However examiner would like to point out that at least the prior art Kitching et al teaching that a processor may also include comparative data corresponding to a correctly performed examination. This enables the performance of a user to be compared to a consistent reference point and enables feedback to be provided whilst the examination is being performed, as in paragraph 0068 of the reference.
Following traversals/Remark are retained as a summarized from prior comments so to address apriority varied interpretations. This is also answering proactively some of the new  questions that may arise because of current arguments:
35USC§101:
Applicant amendments and supporting arguments to the independent claims have resulted in overcoming 35 U.S.C. §101 rejections. It is withdrawn.
For example, claim 1 recites an examination model having a plurality of anatomical structure models and a sensor network having a plurality of sensors including a series of wires arranged in a pattern. Each of the sensors is associated with one of the plurality of anatomical structure models and configured to capture examination data for an examination session by measuring a capacitance change of one or more of the series of wires in response to an application of a force during the examination session. A computing device is in communication with the sensor network and configured to generate feedback for an accuracy of the examination session using the examination data. This is an integration of practical application by using judicial exception by linking them to a particular technology.

35USC§102:
The prior art Kitching is disclosing a medical training system including sensing means for measuring palpation of body structures with compartments containing fluid. During a palpation examination, the fluid contained in the compartment displaced from the compartment. A volume and pressure of the displaced fluid is measured by the sensing means. The independent claim 1 is highlighting a sensor network having a plurality of sensors including a series of wires arranged in a pattern, each of the sensors associated with one of the plurality of anatomical structure models and configured to capture examination data for an examination session by measuring a capacitance change of one or more of the series of wires in response to an application of a force during the examination session. Kitching does not disclose a sensor network having a plurality of sensors including a series of wires arranged in a pattern, let alone that the sensors are configured to capture examination data for an examination session by measuring a capacitance change of one or more of the series of wires in response to an application of a force during the examination session.
However, upon further consideration, a new ground(s) of rejection is made in view of further evaluation of the amended claim elements and available support from the instant specification, another prior art teaching and the teachings available to person with ordinary skills in the art.
Similarly for independent claim 15, the prior art Kitching fails to disclose the features Kitching discloses a medical training system including a feedback presentation unit 14. Kitching, at par. [0066]. Kitching merely discloses that the “feedback presentation unit 14 can provide visual information on whether the user has palpated in the correct place and whether the correct pressure has been exerted” and that “the performance of a user [may] be compared to a consistent reference point.” Id. at par. [0066], [0068]. But fails to teach the determination of an accuracy of an examination session based on a comparison of at least one detected value to a range of standard values and a comparison of an examination location to a target anatomical structure. The art is also silent on a range of standard values and identifying a target anatomical structure. Upon further consideration, a new ground(s) of rejection is made in view of claim amendments and available support from the instant specification, another prior art teaching and the teachings available to person with ordinary skills in the art.


Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure is disclosed in attached form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S. Z./
Examiner, Art Unit 3715
January 16, 2021

/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715